IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA


                   January 2018 Term
                                                    FILED
                                                 April 5, 2018
                       No. 17-0168                 released at 3:00 p.m.
                                               EDYTHE NASH GAISER, CLERK

                                               SUPREME COURT OF APPEALS

                                                    OF WEST VIRGINIA


     CLIFFORD BELCHER AND RACHEL BELCHER,

        INDIVIDUALLY AND AS NEXT FRIENDS

            OR PARENTS OF MINOR J.A.B.,

                         ET AL.,

              Plaintiffs Below, Petitioners,


                            V.

              DYNAMIC ENERGY, INC.,

                         AND

             MECHEL BLUESTONE, INC.,

             Defendants Below, Respondents.



     Appeal from the Circuit Court of Wyoming County

        Honorable Warren R. McGraw, Chief Judge

                  Civil Action No. 14-C-67

        Consolidated with Civil Action Nos. 14-C-68,

        14-C-69, 14-C-70, 14-C-71, 14-C-72, 14-C-73,

      14-C-74, 14-C-75, 14-C-100, 14-C-101, 14-C-102,

        14-C-103, 14-C-104, 14-C-105, and 14-C-174


                       AFFIRMED




                          AND




                       No. 17-0169


               DYNAMIC ENERGY, INC.,

                                       AND

                           MECHEL BLUESTONE, INC.,

                           Defendants Below, Petitioners,


                                           V.

                CLIFFORD BELCHER AND RACHEL BELCHER,

                   INDIVIDUALLY AND AS NEXT FRIENDS

                       OR PARENTS OF MINOR J.A.B.,

                                    ET AL.,

                        Plaintiffs Below, Respondents.



                 Appeal from the Circuit Court of Wyoming County

                    Honorable Warren R. McGraw, Chief Judge

                              Civil Action No. 14-C-67

                    Consolidated with Civil Action Nos. 14-C-68,

                    14-C-69, 14-C-70, 14-C-71, 14-C-72, 14-C-73,

                  14-C-74, 14-C-75, 14-C-100, 14-C-101, 14-C-102,

                    14-C-103, 14-C-104, 14-C-105, and 14-C-174


                          REVERSED AND REMANDED



                               Submitted: January 24, 2018

                                  Filed: April 5, 2018



Kevin W. Thompson                        James M. Brown
David R. Barney, Jr.                     Pullin, Fowler, Flanagan, Brown & Poe, PLLC
Thompson Barney                          Beckley, West Virginia
Charleston, West Virginia                Billy R. Shelton
Attorneys for the Plaintiffs             Jones, Walters, Turner & Shelton
                                         Lexington, Kentucky
                                         Attorneys for the Defendants



JUSTICE DAVIS delivered the Opinion of the Court.
                              SYLLABUS BY THE COURT




             1.       “This Court reviews the rulings of the circuit court concerning a new

trial and its conclusion as to the existence of reversible error under an abuse of discretion

standard, and we review the circuit court’s underlying factual findings under a clearly

erroneous standard. Questions of law are subject to a de novo review.” Syllabus point 1,

Burke-Parsons-Bowlby Corp. v. Rice, 230 W. Va. 105, 736 S.E.2d 338 (2012), superseded

by statute on other grounds as stated in Martinez v. Asplundh Tree Expert Co., 239 W. Va.
612, 803 S.E.2d 582 (2017).



             2.       “Where a [party] moves to exclude members of the public from

observing his jury trial, the ultimate question is whether, if the trial is left open, there is a

clear likelihood that there will be irreparable damage to the [party’s] right to a fair trial.”

Syllabus point 7, State v. Richey, 171 W. Va. 342, 298 S.E.2d 879 (1982).



             3.       “In a . . . trial, where a non-party witness . . . fails to testify, a party is

not entitled to an instruction allowing the jury to infer that the testimony would be favorable

or unfavorable to either [party].” Syllabus point 3, in part, State v. Herbert, 234 W. Va. 576,

767 S.E.2d 471 (2014).




                                                 i
             4.      “The official purposes of voir dire [are] to elicit information which will

establish a basis for challenges for cause and to acquire information that will afford the

parties an intelligent exercise of peremptory challenges.” Syllabus point 2, in part, Michael

ex rel. Estate of Michael v. Sabado, 192 W. Va. 585, 453 S.E.2d 419 (1994).



             5.      “‘A motion to set aside a verdict and grant a new trial on the ground that

a juror subject to challenge for cause was a member of the jury which returned it, must be

supported by proof that the juror was disqualified, that movant was diligent in his efforts to

ascertain the disqualification and that prejudice or injustice resulted from the fact that said

juror participated in finding and returning the verdict. Such facts must be established by

proof submitted to the court in support of the motion, and not from evidence adduced before

the jury upon the trial.’ Syl., Watkins v. The Baltimore and Ohio Railroad Company et al.,

130 W. Va. 268[, 43 S.E.2d 219 (1947), overruled on other grounds by Syl. pt. 3, Proudfoot

v. Dan’s Marine Service, Inc., 210 W. Va. 498, 558 S.E.2d 298 (2001)].” Syllabus point 2,

State v. Dean, 134 W. Va. 257, 58 S.E.2d 860 (1950).



             6.      “‘Where there is a recognized statutory or common law basis for

disqualification of a juror, a party must during voir dire avail himself of the opportunity to

ask such disqualifying questions. Otherwise the party may be deemed not to have exercised

reasonable diligence to ascertain the disqualification.’ Syl. Pt. 8, State v. Bongalis, 180


                                              ii
W. Va. 584, 378 S.E.2d 449 (1989).” Syllabus point 8, Arnoldt v. Ashland Oil, Inc., 186
W. Va. 394, 412 S.E.2d 795 (1991).



             7.      “‘It is the peculiar and exclusive province of a jury to weigh the

evidence and to resolve questions of fact when the testimony of witnesses regarding them is

conflicting and the finding of the jury upon such facts will not ordinarily be disturbed.’ Syl.

pt. 2, Skeen v. C and G Corp., 155 W. Va. 547, 185 S.E.2d 493 (1971).” Syllabus point 3,

Harnish v. Corra, 237 W. Va. 609, 788 S.E.2d 750 (2016).



             8.      “An appellate court will not set aside the verdict of a jury, founded on

conflicting testimony and approved by the trial court, unless the verdict is against the plain

preponderance of the evidence.” Syllabus point 2, Stephens v. Bartlett, 118 W. Va. 421, 191
S.E. 550 (1937).



             9.      “‘In determining whether the verdict of a jury is supported by the

evidence, every reasonable and legitimate inference, fairly arising from the evidence in favor

of the party for whom the verdict was returned, must be considered, and those facts, which

the jury might properly find under the evidence, must be assumed as true.’ Syl. pt. 3, Walker

v. Monongahela Power Co., 147 W. Va. 825, 131 S.E.2d 736 (1963).” Syllabus point 4,

Harnish v. Corra, 237 W. Va. 609, 788 S.E.2d 750 (2016).


                                              iii
           10.       “Unless an absolute right to injunctive relief is conferred by statute, the

power to grant or refuse to modify, continue, or dissolve a temporary or a permanent

injunction, whether preventative or mandatory in character, ordinarily rests in the sound

discretion of the trial court, according to the facts and the circumstances of the particular

case; and its action in the exercise of its discretion will not be disturbed on appeal in the

absence of a clear showing of an abuse of such discretion.” Syllabus Point 11, Stuart v. Lake

Washington Realty Corp., 141 W. Va. 627, 92 S.E.2d 891 (1956).



           11.       “Where the issue on an appeal from the circuit court is clearly a question

of law or involving an interpretation of a statute, we apply a de novo standard of review.”

Syllabus point 1, Chrystal R.M. v. Charlie A.L., 194 W. Va. 138, 459 S.E.2d 415 (1995).



           12.       “Where the language of a statute is plain and unambiguous, there is no

basis for application of rules of statutory construction; but courts must apply the statute

according to the legislative intent plainly expressed therein.” Syllabus point 1, Dunlap v.

State Compensation Director, 149 W. Va. 266, 140 S.E.2d 448 (1965).



           13.       Pursuant to W. Va. Code § 22-3-24(h) (2006) (Repl. Vol. 2014), an

operator’s obligation to provide replacement water service in accordance with W. Va. Code




                                              iv
§§ 22-3-24(b) and (d) ends when the West Virginia Department of Environmental Protection

authorizes the discontinuation thereof.




                                           v

Davis, Justice:

              The cases sub judice, which involve the same parties, have been consolidated

by the Court for consideration and decision. In Docket Number 17-0168, the petitioners

herein and plaintiffs below, Clifford Belcher, Rachel Belcher, individually and as next

friends or parents of Minor J.A.B., et al. (collectively, “the Plaintiffs”), appeal from an order

entered January 20, 2017, by the Circuit Court of Wyoming County. By that order, the court

refused the Plaintiffs’ motion to set aside jury verdicts and for a new trial and upheld jury

verdicts rendered in favor of the respondents herein and defendants below, Dynamic Energy,

Inc., and Mechel Bluestone, Inc. (collectively, “Dynamic Energy”). On appeal to this Court,

the Plaintiffs raise the following assignments of error: (1) jury interference and witness

intimidation; (2) disqualifying relationship between seated alternate juror and corporate

representative of defendant coal company; and (3) defense verdicts against the weight of the

evidence. Upon a review of the parties’ arguments, the record designated for appellate

consideration, and the pertinent authorities, we find no error and, therefore, affirm the circuit

court’s ruling.



              In Docket Number 17-0169, Dynamic Energy appeals from a different order

entered January 20, 2017, by the Circuit Court of Wyoming County. By that order, the circuit

court refused to dissolve a preliminary injunction that requires Dynamic Energy to provide

replacement water to the Plaintiffs pursuant to W. Va. Code § 22-3-24 (2006) (Repl. Vol.


                                               1

2014). On appeal to this Court, Dynamic Energy contends that the circuit court erred because

the preliminary injunction should have been dissolved. Upon a review of the parties’

arguments, the record designated for appellate consideration, and the pertinent authorities,

we agree that the subject preliminary injunction should have been dissolved. Accordingly,

we reverse the circuit court’s ruling. However, during oral argument of these matters, the

parties informed the Court that Dynamic Energy, of its own volition, stopped providing the

replacement water required by the preliminary injunction in direct violation of the circuit

court’s commands. Therefore, we remand this case to the circuit court for the parties to raise

the issue of Dynamic Energy’s noncompliance with the circuit court’s preliminary injunction

during the pendency of the instant appeal.



                                              I.


                     FACTUAL AND PROCEDURAL HISTORY


              The following is a brief summary of the facts giving rise to the underlying

litigation and the circuit court’s rulings from which the parties have appealed to this Court.

Additional facts will be set forth in relation to the parties’ arguments in Section III of the

opinion, infra.



              In May 2014, multiple individual plaintiffs filed suit against the defendant coal

companies, i.e., Dynamic Energy, Inc., and Mechel Bluestone, Inc. (“Dynamic Energy”),


                                              2

alleging that the defendants’ mining activities had contaminated the plaintiffs’ well water

when they discovered the presence of lead and arsenic in their water. These sixteen

individual suits eventually were consolidated into the litigation filed by the Belcher plaintiffs

(“the Plaintiffs”). The Plaintiffs asserted claims against Dynamic Energy for property

damage; private and public nuisance; trespass; negligent infliction of emotional distress;

negligence; violations of the West Virginia Surface Coal Mining and Reclamation Act,

W. Va. § 22-3-1 et seq.; and punitive damages. A jury trial eventually was held in the Circuit

Court of Wyoming County during April and May 2016, and the jury returned verdicts for

Dynamic Energy on May 5, 2016. The Plaintiffs filed a motion to set aside the verdicts and

for a new trial, which the circuit court refused by order entered January 20, 2017. From this

adverse ruling, the Plaintiffs appeal to this Court in Docket Number 17-0168.



              During the course of the underlying litigation, the Plaintiffs invoked the water

replacement provisions of the West Virginia Surface Coal Mining and Reclamation Act,

W. Va. Code § 22-3-1 et seq. By order entered December 2, 2014, the circuit court granted

the requested relief and issued a preliminary injunction requiring Dynamic Energy to provide

replacement water until liability for the well water contamination had been established.

Following the jury’s defense verdicts, Dynamic Energy asked the circuit court to dissolve the

injunction. By order entered January 20, 2017, the circuit court refused to dissolve the




                                               3

injunction while the matter was pending on appeal. From this adverse ruling, Dynamic

Energy appeals to this Court in Docket Number 17-0169.



                                               II.


                                STANDARD OF REVIEW


              Given the numerous errors assigned by the parties and the different standards

of review applicable thereto, we will set forth the governing standards of review in our

discussion of each of the appeals consolidated for consideration and decision herein.



                                              III.


                                        DISCUSSION


              The two appeals at issue herein pertain to orders of the circuit court that

address different portions of the proceedings below. Docket Number 17-0168 concerns the

Plaintiffs’ appeal from the circuit court’s order upholding the jury’s verdict in the case, while

Docket Number 17-0169 relates to Dynamic Energy’s appeal from the circuit court’s order

refusing to dissolve the preliminary injunction, which the court issued before the underlying

trial, following the jury’s verdicts in favor of Dynamic Energy. We will address each appeal

in turn.




                                               4

                     A. Docket Number 17-0168 - Plaintiffs’ Appeal

              In Docket Number 17-0168, the Plaintiffs appeal from the circuit court’s order

denying their motion to set aside verdicts and for a new trial. On appeal to this Court, the

Plaintiffs raise assignments of error alleging (1) jury interference and witness intimidation;

(2) disqualifying relationship between seated alternate juror and corporate representative of

defendant coal company; and (3) defense verdicts against the weight of the evidence.



              1. Standard of review. The circuit court rendered its January 20, 2017, order

denying the Plaintiffs’ motion to set aside verdicts and for a new trial following the

Plaintiffs’ Rule 59 motion requesting such relief. Pursuant to Rule 59(a)(1) of the West

Virginia Rules of Civil Procedure,

                     [a] new trial may be granted to all or any of the parties
              and on all or part of the issues (1) in an action in which there has
              been a trial by jury, for any of the reasons for which new trials
              have heretofore been granted in actions at law[.]

Accord Tennant v. Marion Health Care Found., Inc., 194 W. Va. 97, 106, 459 S.E.2d 374,

383 (1995) (“Pursuant to Rule 59 of the West Virginia Rules of Civil Procedure, a circuit

judge may grant a new trial ‘for any of the reasons for which new trials have heretofore been

granted in actions at law.’”).



              With respect to this Court’s review of a circuit court’s order regarding a motion

for a new trial, we have held that

                                               5

                     [t]his Court reviews the rulings of the circuit court
              concerning a new trial and its conclusion as to the existence of
              reversible error under an abuse of discretion standard, and we
              review the circuit court’s underlying factual findings under a
              clearly erroneous standard. Questions of law are subject to a de
              novo review.

Syl. pt. 1, Burke-Parsons-Bowlby Corp. v. Rice, 230 W. Va. 105, 736 S.E.2d 338 (2012),

superseded by statute on other grounds as stated in Martinez v. Asplundh Tree Expert Co.,

239 W. Va. 612, 803 S.E.2d 582 (2017). Accord Tennant v. Marion Health Care Found.,

Inc., 194 W. Va. at 104, 459 S.E.2d at 381 (“As a general proposition, we review a circuit

court’s ruling on a motion for a new trial under an abuse of discretion standard. . . . We

review the rulings of the circuit court concerning a new trial and its conclusion as to the

existence of reversible error under an abuse of discretion standard, and we review the circuit

court’s underlying factual findings under a clearly erroneous standard. Questions of law are

subject to a de novo review.” (internal citation omitted)). Moreover,

                    [a]lthough the ruling of a trial court in granting or
              denying a motion for a new trial is entitled to great respect and
              weight, the trial court’s ruling will be reversed on appeal when
              it is clear that the trial court has acted under some
              misapprehension of the law or the evidence.

Syl. pt. 4, Sanders v. Georgia-Pacific Corp., 159 W. Va. 621, 225 S.E.2d 218 (1976).

Finally, we have recognized that

              [t]he lower court must always temper the decision whether to
              grant a new trial because of trial error by considering the
              importance to the litigants of receiving a fair and final judgment
              with society’s interest, as expressed through our Legislature, that


                                              6

              unless error affected the outcome of the trial, a new trial should
              not usually be granted.

Tennant, 194 W. Va. at 106, 459 S.E.2d at 383. These standards will guide our review of the

errors asserted by the Plaintiffs.



              2. Improper presence of union members in courtroom and at trial. The

Plaintiffs first contend that the circuit court erred by not finding the presence of union

members in the courtroom and at trial to be improper insofar as they claim that such union

members improperly interfered with the jury and intimidated a witness for the Plaintiffs.



              a. Jury interference. The Plaintiffs argue that the circuit court erred by

refusing to declare a mistrial when numerous individuals wearing clothing identifying them

as members of the United Mine Workers of America (“UMWA” or “union members”) sat

in the courtroom during the first day of trial and appeared at the courthouse during the

remainder of the trial, allegedly discussing the evidence as the jurors walked past them. In

this regard, the Plaintiffs contend that the presence of so many identifiable union members,

who presumably supported Dynamic Energy, improperly interfered with their right to have

a trial free from a coercive or intimidating atmosphere. By contrast, Dynamic Energy argues

that it did not procure or request the UMWA members’ presence in the courtroom or at the

courthouse and it did not impede the Plaintiffs’ right to a fair trial.




                                               7

               We find the Plaintiffs’ argument to be without merit because the cases they rely

upon in support of their position on this issue do not support their request for relief. In State

v. Richey, 171 W. Va. 342, 298 S.E.2d 879 (1982), the Court determined that the attendance

of high school students at a trial during the adolescent victim’s testimony did not infringe the

defendant’s right to a fair trial and that such members of the public were permitted to attend

the open public trial. The Court held that the appropriate standard to apply to determine

whether courtroom spectators should be excluded from proceedings requires the following

examination to be conducted: “Where a [party] moves to exclude members of the public from

observing his jury trial, the ultimate question is whether, if the trial is left open, there is a

clear likelihood that there will be irreparable damage to the [party’s] right to a fair trial.” Syl.

pt. 7, Richey, id. Applying this holding to the facts of the case before it, the Court found no

reversible error by allowing the subject spectators to remain in the courtroom, observing that

“[w]e must assume that a jury has the fortitude to withstand this type of public scrutiny, and

cannot presume irreparable harm to the [party’s] right to a fair jury trial by the presence of

spectators who may have some type of associational identity with the [opposing party].”

Richey, 171 W. Va. at 352, 298 S.E.2d at 889.



               While the Court in State v. Franklin, 174 W. Va. 469, 327 S.E.2d 449 (1985),

did find the presence of spectators wearing yellow Mothers Against Drunk Drivers

(“MADD”) buttons to have improperly influenced the jury in a defendant’s trial for driving


                                                 8

under the influence of alcohol resulting in death, Franklin is distinguishable insofar as the

sheriff, who also was the president of the local MADD chapter, was observed handing out

these buttons to a potential juror and other spectators. It is clear that the Court’s decision in

Franklin was distinguished from our prior opinion in Richey based upon the sheriff’s

involvement, as an officer of the court, in improperly influencing the jury by encouraging and

supporting the MADD spectators. Specifically, we recognized that “the Richey holding is

inapplicable to the facts here. In this case the spectators were clearly distinguishable from

other visitors in the courtroom and, led by the sheriff, they constituted a formidable, albeit

passive, influence on the jury.” Franklin, 174 W. Va. at 475, 327 S.E.2d at 455 (emphasis

added).



              Applying these decisions to the facts of the case sub judice, we find that there

is no evidence that Dynamic Energy solicited or otherwise requested the UMWA members

to attend the trial or that any court officers supported or encouraged their presence. Neither

do we find the presence of spectators supporting the defendants at trial to be any more

damaging to the parties’ right to a fair trial than the presence of spectators supporting the

Plaintiffs. See Syl. pt. 7, Richey, 171 W. Va. 342, 298 S.E.2d 879. Moreover, limiting

access to judicial proceedings to finite groups of spectators could have a chilling effect and

preclude family members and other supporters of the parties involved in the litigation from

attending judicial proceedings. See generally Syl. pt. 1, in part, State ex rel. Herald Mail Co.


                                               9

v. Hamilton, 165 W. Va. 103, 267 S.E.2d 544 (1980) (observing that “Article III, Section 14

of the West Virginia Constitution, when read in light of our open courts provision in Article

III, Section 17, provides a clear basis for finding an independent right in the public . . . to

attend [courtroom] proceedings.”). Therefore, we conclude that the circuit court’s ruling on

this issue should be affirmed.



               b. Witness intimidation. The Plaintiffs next contend that the UMWA

spectators improperly intimidated a potential witness for the Plaintiffs and allegedly caused

him to change his testimony such that the Plaintiffs opted not to call him to testify during

trial. Eric Scott Sowards (“Mr. Sowards”), a former employee of Dynamic Energy who was

laid off from work in 2013, allegedly told one of the parties plaintiff that, while he was

employed by Dynamic Energy, he had illegally buried slurry outside of the areas designated

by its mining permits. The Plaintiffs apparently believe that this illegally buried slurry

caused or contributed to their well water contamination and intended to call Mr. Sowards to

reiterate this account at trial.



               In support of this assignment of error, the Plaintiffs claim that, when Mr.

Sowards appeared at the courthouse to testify, he was immediately surrounded by UMWA

members, who allegedly either discussed his testimony in an agitated manner or told him to

tell the truth when he expressed nervousness about testifying. In any event, Mr. Sowards


                                              10

then purportedly denied having claimed to have illegally buried slurry while working for

Dynamic Energy, and the Plaintiffs ultimately did not call him to testify at trial. The

Plaintiffs allege further that Mr. Sowards continued coming to trial thereafter and

congregating with the UMWA members and, additionally, that Dynamic Energy rehired him

after the trial. Dynamic Energy denies any allegations of witness tampering or intimidation.



               We find this assignment of error to be without merit. Because the Plaintiffs

did not call Mr. Sowards to testify during trial, it is uncertain whether his purported

testimony did, in fact, change or whether the presence of the UMWA members improperly

influenced his testimony. In State v. Herbert, 234 W. Va. 576, 767 S.E.2d 471 (2014), the

Court held that a witness must actually take the stand and testify in order to thereafter assign

error with regard to the witness’s allegedly changed testimony. Specifically, “[i]n a . . . trial,

where a non-party witness . . . fails to testify, a party is not entitled to an instruction allowing

the jury to infer that the testimony would be favorable or unfavorable to either [party].” Syl.

pt. 3, in part, Herbert, id. See also Guzman v. Scully, 80 F.3d 772, 775-76 (2d Cir. 1996)

(observing that, to uphold claim of witness intimidation, trial court must ask witness if he/she

felt intimidated rather than relying on counsel’s representations thereof). Because Mr.

Sowards did not testify, there is no record of whether his testimony actually changed or

whether it remained the same, and, thus, any alleged error in this regard has not been properly

preserved. Accordingly, we affirm the circuit court’s ruling as to this issue.


                                                11

              3. Disqualifying relationship between seated alternate juror and corporate

representative of defendant coal company. The Plaintiffs next complain that a biased juror

was allowed to remain on the jury during the trial. In this regard, the Plaintiffs contend that,

during voir dire, alternate juror Mart Lane (“Juror Lane”) did not disclose his relationship

with one of the parties and, as a result, was approved and ultimately was seated as a juror in

this case. After trial had begun, Juror Lane was observed speaking with Tom Lusk (“Mr.

Lusk”), who was the defense corporate representative for Dynamic Energy and had served

as a pastor at several funerals for Juror Lane’s family. When this acquaintance was brought

to the circuit court’s attention, the court remarked that “Wyoming [County] is a small place,

people know each other,” and refused to take any further action. In response, Dynamic

Energy contends that the trial court did not err in refusing to remove Juror Lane because

counsel for the Plaintiffs did not ask about personal relationships with the defendants’

corporate representatives during voir dire, but, instead, inquired only whether they, their

family members, or their close friends worked for the defendants. Moreover, Dynamic

Energy states that the Plaintiffs requested that Juror Lane, who was a second alternate juror,

be seated instead of the first alternate juror. Finally, Dynamic Energy represents that Mr.

Lusk was not Juror Lane’s personal pastor and that they were merely acquaintances.



              We previously have held that “[t]he official purposes of voir dire [are] to elicit

information which will establish a basis for challenges for cause and to acquire information


                                              12

that will afford the parties an intelligent exercise of peremptory challenges.” Syl. pt. 2, in

part, Michael ex rel. Estate of Michael v. Sabado, 192 W. Va. 585, 453 S.E.2d 419 (1994).

Accord Syl. pt. 3, Torrence v. Kusminsky, 185 W. Va. 734, 408 S.E.2d 684 (1991). Given

the importance of voir dire, “[i]f it be determined that a juror falsely answered a question on

voir dire examination, whether or not a new trial should be awarded is within the sound

discretion of the trial court.” Syl. pt. 3, West Virginia Human Rights Comm’n v. Tenpin

Lounge, Inc., 158 W. Va. 349, 211 S.E.2d 349 (1975). To determine whether such juror

deceit warrants a new trial, the United State Supreme Court has propounded the following

test of elements that the party moving for a new trial on such grounds must satisfy. The party

requesting the new trial must

              “first demonstrate that a juror failed to answer honestly a
              material question on voir dire, and then further show that a
              correct response would have provided a valid basis for a
              challenge for cause. The motives for concealing information
              may vary, but only those reasons that affect a juror’s impartiality
              can truly be said to affect the fairness of a trial.”

Postlewait v. City of Wheeling, 231 W. Va. 1, 7, 743 S.E.2d 309, 315 (2012) (Davis, J.,

dissenting) (quoting McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 556, 104
S. Ct. 845, 850, 78 L. Ed. 2d 663 (1984)). Cf. Tenpin Lounge, 158 W. Va. at 357, 211 S.E.2d

at 354 (“[T]o warrant a new trial on the ground that a juror subject to challenge for cause was

a member of the jury which returned the verdict, the defendant had the burden of proving that

(1) said juror was disqualified, (2) that defendant was diligent in his efforts to ascertain the




                                              13

disqualification and (3) prejudice or injustice resulted from the juror’s participation.” (citing

State v. Dean, 134 W. Va. 257, 58 S.E.2d 860 (1950))).



              Nevertheless,

                      “[a] motion to set aside a verdict and grant a new trial on
              the ground that a juror subject to challenge for cause was a
              member of the jury which returned it, must be supported by
              proof that the juror was disqualified, that movant was diligent in
              his efforts to ascertain the disqualification and that prejudice or
              injustice resulted from the fact that said juror participated in
              finding and returning the verdict. Such facts must be
              established by proof submitted to the court in support of the
              motion, and not from evidence adduced before the jury upon the
              trial.” Syl., Watkins v. The Baltimore and Ohio Railroad
              Company et al., 130 W. Va. 268[, 43 S.E.2d 219 (1947),
              overruled on other grounds by Syl. pt. 3, Proudfoot v. Dan’s
              Marine Service, Inc., 210 W. Va. 498, 558 S.E.2d 298 (2001)].

Syl. pt. 2, State v. Dean, 134 W. Va. 257, 58 S.E.2d 860 (1950) (emphasis added). Thus, “a

new trial will be granted only when the prospective juror’s willful or inadvertent failure,

during voir dire, to disclose relevant information suggests actual or probable bias or

prejudice, not merely because the complaining party has been, in effect, denied a peremptory

strike of a particular prospective juror.” McGlone v. Superior Trucking Co., Inc., 178 W. Va.
659, 669, 363 S.E.2d 736, 746 (1987) (citation omitted). However, “[u]pon an allegation

before a trial court that a juror falsely answered a material question on voir dire, and where

a request is made for a hearing to determine the truth or falsity of such allegation it is




                                               14

reversible error for the trial court to refuse such hearing.” Syl. pt. 2, Tenpin Lounge, 158
W. Va. 349, 211 S.E.2d 349.



              Here, the Plaintiffs’ complaint is not that the trial court improperly limited the

scope of inquiry on voir dire but, rather, that Juror Lane falsely answered questions on voir

dire designed to identify a disqualifying bias. Upon our review of the parties’ arguments and

the record below, however, we find that the real issue concerns not the veracity of the

prospective jurors on voir dire but, instead, whether the Plaintiffs asked questions on voir

dire designed to elicit information disclosing the potential juror bias of which they now

complain. It is apparent from the record in this case, though, that the Plaintiffs’ voir dire

inquiry did not ask whether the prospective jurors were acquainted with the corporate

representatives of Dynamic Energy or if they had any personal relationships with these

individuals. Rather, the voir dire questions were limited to ascertaining whether the

prospective jurors were employed by the defendants, whether they had any interest in the

defendant companies, and whether they were biased in favor of either party. On this record,

then, and coupled with the fact that the Plaintiffs’ counsel urged the trial court to seat Juror

Lane, who was the second alternate, as a juror in the underlying trial in lieu of the first

alternate juror, we conclude that the Plaintiffs are responsible for the error of which they now

complain. As to this very point, we have counseled that

              [a] party simply cannot acquiesce to, or be the source of, an
              error during proceedings before a tribunal and then complain of

                                              15

              that error at a later date. See, e.g., State v. Crabtree, 198 W. Va.
620, 627, 482 S.E.2d 605, 612 (1996) (“Having induced an
              error, a party in a normal case may not at a later stage of the trial
              use the error to set aside its immediate and adverse
              consequences.”); Smith v. Bechtold, 190 W. Va. 315, 319, 438
S.E.2d 347, 351 (1993) (“[I]t is not appropriate for an appellate
              body to grant relief to a party who invites error in a lower
              tribunal.” (Citation omitted).).

Hanlon v. Logan Cty. Bd. of Educ., 201 W. Va. 305, 316, 496 S.E.2d 447, 458 (1997). In the

present context, we also have admonished counsel that

                      “[w]here there is a recognized statutory or common law
              basis for disqualification of a juror, a party must during voir dire
              avail himself of the opportunity to ask such disqualifying
              questions. Otherwise the party may be deemed not to have
              exercised reasonable diligence to ascertain the disqualification.”
              Syl. Pt. 8, State v. Bongalis, 180 W. Va. 584, 378 S.E.2d 449
              (1989).

Syl. pt. 8, Arnoldt v. Ashland Oil, Inc., 186 W. Va. 394, 412 S.E.2d 795 (1991).



              It does not appear that counsel adequately inquired about associations between

potential jurors and the parties during voir dire to discover acquaintanceships such as the one

that exists between Juror Lane and Mr. Lusk. In other words, this is not a case in which

“[t]he appellant asked the necessary questions on voir dire and could do no more.” Tenpin

Lounge, 158 W. Va. at 357, 211 S.E.2d at 354. Rather, it is apparent that the Plaintiffs’

counsel’s failure to ascertain such disqualification when it had the opportunity to do so, and

subsequent request to seat Juror Lane in the stead of the first alternate juror, not only have

contributed to, but effectively have caused, this alleged error of which they now complain.

                                               16

Accordingly, we conclude that the trial court did not err by refusing to remove Juror Lane

from the jury panel in the trial of this case nor did it abuse its discretion by refusing to award

the Plaintiffs a new trial based upon the acquaintanceship between Juror Lane and Mr. Lusk.



               4. Defense verdicts against the weight of the evidence. The Plaintiffs finally

argue that the circuit court erred by refusing their motion to set aside the jury verdicts and

for a new trial. In this regard, the Plaintiffs contend that the evidence clearly showed that

Dynamic Energy is liable for their well water contamination as supported by expert

testimony, water sample testing, and notices of the defendants’ violations of their mining

permits. For their part, Dynamic Energy asserts that the expert opinion evidence presented

by the Plaintiffs was not supported by concrete data to prove that they were liable for the

Plaintiffs’ well water contamination. Dynamic Energy further claims that its evidence

showed that water from the defendants’ mining operations did not contain the subject

contaminants, that the Plaintiffs’ well water was not pristine before the defendants began

their mining activities, and that the West Virginia Department of Environmental Protection

(“DEP”) determined that the defendants’ mining operations had not adversely affected the

Plaintiffs’ water wells.



               Following this unfavorable jury verdict, the Plaintiffs moved the trial court to

set aside the adverse verdict and for a new trial, both of which motions the trial court refused.


                                               17

The subject verdicts were returned following the parties’ presentation of their cases,

including evidence in support of each of their respective positions. We previously have held

that, in such circumstances,

                     “[i]t is the peculiar and exclusive province of a jury to
              weigh the evidence and to resolve questions of fact when the
              testimony of witnesses regarding them is conflicting and the
              finding of the jury upon such facts will not ordinarily be
              disturbed.” Syl. pt. 2, Skeen v. C and G Corp., 155 W. Va. 547,
              185 S.E.2d 493 (1971).

Syl. pt. 3, Harnish v. Corra, 237 W. Va. 609, 788 S.E.2d 750 (2016). This Court, also,

accords a deferential review to findings of fact made by a jury and upheld by the trial court:

“An appellate court will not set aside the verdict of a jury, founded on conflicting testimony

and approved by the trial court, unless the verdict is against the plain preponderance of the

evidence.” Syl. pt. 2, Stephens v. Bartlett, 118 W. Va. 421, 191 S.E. 550 (1937). Finally,

                     “[i]n determining whether the verdict of a jury is
              supported by the evidence, every reasonable and legitimate
              inference, fairly arising from the evidence in favor of the party
              for whom the verdict was returned, must be considered, and
              those facts, which the jury might properly find under the
              evidence, must be assumed as true.” Syl. pt. 3, Walker v.
              Monongahela Power Co., 147 W. Va. 825, 131 S.E.2d 736
              (1963).

Syl. pt. 4, Harnish, 237 W. Va. 609, 788 S.E.2d 750. Accord Syl. pt. 5, Orr v. Crowder, 173
W. Va. 335, 315 S.E.2d 593 (1983) (“In determining whether there is sufficient evidence to

support a jury verdict the court should: (1) consider the evidence most favorable to the

prevailing party; (2) assume that all conflicts in the evidence were resolved by the jury in


                                             18

favor of the prevailing party; (3) assume as proved all facts which the prevailing party’s

evidence tends to prove; and (4) give to the prevailing party the benefit of all favorable

inferences which reasonably may be drawn from the facts proved.”).



               Upon our review of the record in this case, we are unable to find either that a

“prejudicial error has crept into the record or that substantial justice has not been done”1

sufficient to warrant the granting of a new trial to the Plaintiffs. During the underlying trial

of the case sub judice, the parties presented the testimony of witnesses and introduced

evidence in support of their respective positions. Given the parties’ divergent views of the

case, so, too, the witness testimony and evidence presented varied and, at times, significantly

differed and contradicted that of the opposing party. However, the jury, by its very function,

was tasked with sorting out the information offered in support of each party’s position, to

reconcile these conflicts where possible, and to assess the credibility of the witnesses who

testified. See Syl. pt. 3, Harnish v. Corra, 237 W. Va. 609, 788 S.E.2d 750. Resolution of

these factual contentions to arrive at their ultimate verdict was, also, a matter reposed in the

jury–and not in the trial court or in this Court. Furthermore, our consideration of the record

of such proceedings suggests no errors or irregularities that would warrant invalidating the

jury’s verdict. Therefore, the circuit court correctly denied the Plaintiffs’ motions to set aside

the jury verdicts and for a new trial, and we affirm the circuit court’s ruling in this regard.

               1
              In re State Pub. Bldg. Asbestos Litig., 193 W. Va. 119, 124, 454 S.E.2d 413,
418 (1994) (internal quotations and citations omitted).

                                               19

                B. Docket Number 17-0169 - Dynamic Energy’s Appeal

              In Docket Number 17-0169, Dynamic Energy appeals from the circuit court’s

order, also entered on January 20, 2017, refusing to dissolve a preliminary injunction that

requires the defendant coal companies to provide replacement water to the Plaintiffs pursuant

to W. Va. Code § 22-3-24 (2006) (Repl. Vol. 2014).



              1. Standard of review. At issue in this appeal is whether the circuit court

erred by refusing to dissolve the preliminary injunction that requires Dynamic Energy to

provide replacement water to the Plaintiffs pursuant to W. Va. Code § 22-3-24. We

previously have held that,

                     [u]nless an absolute right to injunctive relief is conferred
              by statute, the power to grant or refuse to modify, continue, or
              dissolve a temporary or a permanent injunction, whether
              preventative or mandatory in character, ordinarily rests in the
              sound discretion of the trial court, according to the facts and the
              circumstances of the particular case; and its action in the
              exercise of its discretion will not be disturbed on appeal in the
              absence of a clear showing of an abuse of such discretion.

Syl. pt. 11, Stuart v. Lake Washington Realty Corp., 141 W. Va. 627, 92 S.E.2d 891 (1956).

See also Syl. pt. 6, West Virginia Bd. of Dental Exam’rs v. Storch, 146 W. Va. 662, 122
S.E.2d 295 (1961) (“The denial or granting of an injunction by a trial court is discretionary

and will not be disturbed upon an appeal unless there is an absolute right for an injunction

or some abuses shown in connection with the denial or granting thereof.”); Syl. pt. 4, State

ex rel. Donley v. Baker, 112 W. Va. 263, 164 S.E. 154 (1932) (“The granting or refusal of

                                              20

an injunction, whether mandatory or preventive, calls for the exercise of sound judicial

discretion in view of all the circumstances of the particular case; regard being had to the

nature of the controversy, the object for which the injunction is being sought, and the

comparative hardship or convenience to the respective parties involved in the award or denial

of the writ.”).



                  Insofar as the subject injunction is based upon statutory authority, it also is

necessary to examine the circuit court’s rulings regarding this statute. In this regard, we

previously have held that “[w]here the issue on an appeal from the circuit court is clearly a

question of law or involving an interpretation of a statute, we apply a de novo standard of

review.” Syl. pt. 1, Chrystal R.M. v. Charlie A.L., 194 W. Va. 138, 459 S.E.2d 415 (1995).

Accord Syl. pt. 1, Appalachian Power Co. v. State Tax Dep’t of West Virginia, 195 W. Va.
573, 466 S.E.2d 424 (1995) (“Interpreting a statute or an administrative rule or regulation

presents a purely legal question subject to de novo review.”). In consideration of these

standards, we proceed to consider the error assigned by Dynamic Energy.



                  2. Refusal to dissolve preliminary injunction. During the underlying

proceedings, the circuit court issued the subject preliminary injunction, upon the Plaintiffs’

request, pursuant to W. Va. Code § 22-3-24, which provides, in pertinent part:




                                                 21

                     (b) Any operator[2] shall replace the water supply of an
              owner of interest in real property who obtains all or part of the
              owner’s supply of water for domestic, agricultural, industrial or
              other legitimate use from an underground or surface source
              where the supply has been affected by contamination,
              diminution or interruption proximately caused by the surface
              mining operation, unless waived by the owner.

                     ....

                     (d) The operator conducting the mining operation shall:
              (1) provide an emergency drinking water supply within twenty-
              four hours; (2) provide temporary water supply within seventy-
              two hours; (3) within thirty days begin activities to establish a
              permanent water supply or submit a proposal to the secretary
              outlining the measures and timetables to be utilized in
              establishing a permanent supply. The total time for providing a
              permanent water supply may not exceed two years. If the
              operator demonstrates that providing a permanent replacement
              water supply can not be completed within two years, the
              secretary may extend the time frame on case-by-case basis; and
              (4) pay all reasonable costs incurred by the owner in securing a
              water supply.

(Footnote added). Specifically, by order entered December 2, 2014, the circuit court ruled

as follows:

                      WHEREFORE, based upon the foregoing, the Court is
              of the opinion to and hereby does GRANT Plaintiffs’ Motion
              for statutory injunctive relief for replacement water pursuant to
              the West Virginia Surface Coal Mining and Reclamation Act,
              West Virginia Code § 22-3-1, et seq. Furthermore, the Court
              ORDERS and DIRECTS as follows:


              2
                The term “operator” is defined as “any person who is granted or who should
obtain a permit to engage in any activity covered by this article and any rule promulgated
under this article and includes any person who engages in surface mining or surface mining
and reclamation operations, or both.” W. Va. Code § 22-3-3(o) (2000) (Repl. Vol. 2014).

                                             22

                      1.    That within twenty-four (24) hours of notice of
               this Order, Defendant Dynamic is to provide emergency
               drinking water to each Plaintiff for family and domestic use.

                      2.     That within seventy-two (72) hours of notice of
               this Order, Defendant Dynamic is to provide temporary potable
               water for use by Plaintiffs in their households and homesteads.

                       3.     That counsel for the parties are to cooperate on the
               details for the provision of replacement water.

The parties do not dispute the propriety of the circuit court’s order granting this preliminary

injunction in the first instance.



               Rather, the present controversy arose when, following the jury’s defense

verdicts and the DEP’s issuance of its letter, thereafter, finding Dynamic Energy was not

liable for the Plaintiffs’ water contamination, Dynamic Energy requested the circuit court to

dissolve the preliminary injunction it earlier had issued before Dynamic Energy’s liability

had been conclusively determined. Relying on W. Va. Code § 22-3-24(h),3 Dynamic Energy

argued that, in light of the jury’s defense verdicts and the DEP’s determination letter, dated

July 21, 2016,4 the preliminary injunction should be dissolved. The circuit court refused,

however, citing that portion of the statutory language referencing appeals and ruling that

               statutory replacement water cannot be discontinued until the
               legal time to file an appeal with the West Virginia Supreme

               3
                   For the text of W. Va. Code § 22-3-24(h) (2006) (Repl. Vol. 2014), see text,
infra.
               4
                   See note 6, infra, for the text of the July 21, 2016, DEP letter.

                                                 23

              Court of Appeals has passed. If an appeal is filed, replacement
              water must be provided during the course of the appeal unless
              terminated by the appellate court. Therefore, the Motion to
              Dissolve the Preliminary Injunctions is DENIED.

Appealing from this order to this Court, Dynamic Energy contends that the subject injunction

was preliminary in nature and is no longer warranted insofar as the defense verdicts have

absolved the defendants of liability for the Plaintiffs’ well water contamination. Citing

Jefferson Cty. Bd. of Educ. v. Jefferson Cty. Educ. Ass’n, 183 W. Va. 15, 24, 393 S.E.2d 653,

662 (1990) (“Under the balance of hardship test the district court must consider, in ‘flexible

interplay,’ the following four factors in determining whether to issue a preliminary

injunction: (1) the likelihood of irreparable harm to the plaintiff without the injunction; (2)

the likelihood of harm to the defendant with an injunction; (3) the plaintiff’s likelihood of

success on the merits; and (4) the public interest.” (citations omitted)). By contrast, the

Plaintiffs argue that the circuit court properly refused to dissolve the preliminary injunction

pending the instant appeal insofar as the defense verdicts could be overturned on appeal.

Moreover, the Plaintiffs state that the Jefferson County factors upon which Dynamic Energy

relies to support dissolution of the injunction militate in favor of keeping the injunction in

place insofar as they still have contaminated water.



              Once a preliminary injunction has been issued to require the provision of

replacement water in accordance with W. Va. Code §§ 22-3-24(b) and (d), the dissolution

thereof is governed by W. Va. Code § 22-3-24(h). Pursuant to W. Va. Code § 22-3-24(h),

                                              24

                      [n]otwithstanding the denial of the operator of
              responsibility for damage of the owners’ water supply or the
              status of any appeal on determination of liability for the damage
              to the owners’ water supply, the operator may not discontinue
              providing the required water service until authorized by the
              division.[5]

(Footnote added). Given that this statutory authority is determinative of the parties’

controversy, it is necessary to discern the meaning of this legislative enactment. We

previously have held that “[t]he primary object in construing a statute is to ascertain and give

effect to the intent of the Legislature.” Syl. pt. 1, Smith v. State Workmen’s Comp. Comm’r,

159 W. Va. 108, 219 S.E.2d 361 (1975). In doing so, “it is essential to afford the enactment

an interpretation that comports with the intent of the Legislature.” Lowe v. Richards, 234
W. Va. 48, 55, 763 S.E.2d 64, 71 (2014). Thus, “[w]here the language of a statute is plain

and unambiguous, there is no basis for application of rules of statutory construction; but

courts must apply the statute according to the legislative intent plainly expressed therein.”

Syl. pt. 1, Dunlap v. State Comp. Dir., 149 W. Va. 266, 140 S.E.2d 448 (1965). Accord

Dan’s Carworld, LLC v. Serian, 223 W. Va. 478, 484, 677 S.E.2d 914, 920 (2009)

(recognizing that when “the legislative intent is clearly expressed in the statute, this Court

is not at liberty to construe the statutory provision, but is obligated to apply its plain

language”).


              5
              “‘Division’ means the Division of Environmental Protection.” W. Va. Code
§ 22-3-3(k). See generally W. Va. Code § 22-1-1(b) (2001) (Repl. Vol. 2014) (effectively
changing name of agency from “Division of Environmental Protection” to “Department of
Environmental Protection”).

                                              25

              Considering the quoted statutory language in conjunction with our rules of

statutory construction, we conclude that the meaning of W. Va. Code § 22-3-24(h) is plain.

Accordingly, we hold that, pursuant to W. Va. Code § 22-3-24(h) (2006) (Repl. Vol. 2014),

an operator’s obligation to provide replacement water service in accordance with W. Va.

Code §§ 22-3-24(b) and (d) ends when the West Virginia Department of Environmental

Protection authorizes the discontinuation thereof.



              Applying this holding to the facts of the case sub judice, we find that the circuit

court was partially correct in ruling that an injunction requiring the provision of statutory

replacement water service remains in place during the pendency of an appeal; however, the

circuit court erred by failing to apply the remainder of the statutory language that instructs

when such an injunction should be dissolved. In other words, pursuant to the plain language

of W. Va. Code § 22-3-24(h) and our holding announced herein, when there has been a

definite determination by the West Virginia Department of Environmental Protection

(“DEP”) relieving a party of the duty to provide statutory replacement water service, an

injunction requiring the provision of the same should be dissolved. Here, the July 21, 2016,

letter6 from the DEP relieving Dynamic Energy of its obligation to provide replacement water

              6
               The DEP’s letter of July 21, 2016, relieving Dynamic Energy of its obligation
to provide statutory replacement water provides, as follows:

              Please accept this electronic communication that the March 25,
              2014[,] complaint from Mr. Kevin Thompson on behalf of
                                                                                  (continued...)

                                              26

service was sufficient to dissolve the subject injunction according to the plain language of

W. Va. Code § 22-3-24(h). Thus, the circuit court erred by denying Dynamic Energy’s

motion to dissolve the preliminary injunction, and its order is therefore reversed.



              Resolution of this case is not yet complete, however, because, during the oral

argument of these matters, the parties informed the Court that Dynamic Energy had, of its

own volition, stopped providing the replacement water service in December 2017 that it had

been ordered to supply by the circuit court’s preliminary injunction and to continue supplying


              6
               (...continued)
              residents near the Dynamic Energy Surface Mine, permit
              number S-4020-96, has been investigated and the Division of
              Mining and Reclamation concluded that the water quality issues
              raised by the complaint could not be attributed to the mining
              activities associated with the Dynamic permit. Accordingly, in
              view of the West Virginia DEP Division of Mining and
              Reclamation there is no statutory obligation under the West
              Virginia Surface Coal Mining and Reclamation act for the
              continuance of providing drinking water to the residents
              involved in this case.

              The water replacement obligations imposed by [§] 22-3-24(d) of
              the Act are only applicable when there is a presumption of
              causation and the inspector determines that (1) contamination,
              diminution or damage to an owner’s underground water supply
              exist and (2) a pre-blast survey was performed, consistent with
              the provisions of [§] 22-3-13(a) of the Act on the owner’s
              property including the underground water supply that indicated
              that contamination, diminution or damage did not exist prior to
              the mining conducted at the operation. Our investigation found
              that neither of these requirements could be demonstrated and
              therefore no obligation to replace exist[s].

                                             27

by the circuit court’s order refusing to dissolve the preliminary injunction. Although we find

that the circuit court should have dissolved the injunction upon receipt of the DEP’s July 21,

2016, letter relieving Dynamic Energy of its replacement water obligation, the injunction

nevertheless continued in effect during the pendency of the instant appeal by virtue of the

circuit court’s January 20, 2017, ruling continuing the same. As such, it is clear that, by

refusing to provide replacement water service as the circuit court had ordered it to do,

Dynamic Energy ignored the court’s direct command when it, unilaterally, stopped providing

replacement water service.



              In defense of its actions, Dynamic Energy has claimed that it could no longer

afford to provide replacement water to the Plaintiffs because it was expending approximately

$35,000 per month to do so and it does not have the financial resources to continue this

expenditure. While we do not condone Dynamic Energy’s actions, this matter is not properly

before us for our consideration in the current procedural posture. We previously have held

that “[t]his Court will not pass on a nonjurisdictional question which has not been decided

by the trial court in the first instance.” Syl. pt. 2, Sands v. Security Tr. Co., 143 W. Va. 522,

102 S.E.2d 733 (1958). See also Syl. pt. 1, Mowery v. Hitt, 155 W. Va. 103, 181 S.E.2d 334

(1971) (“In the exercise of its appellate jurisdiction, this Court will not decide

nonjurisdictional questions which were not considered and decided by the court from which

the appeal has been taken.”). Insofar as this is a nonjurisdictional matter, the facts of which


                                               28

have not been fully developed before the circuit court and the merits of which have not been

determined by that tribunal, we conclude that our consideration of and resolution of this issue

is premature at this time. Therefore, we remand this case to the circuit court for the parties

to raise the issue of Dynamic Energy’s noncompliance with the circuit court’s preliminary

injunction during the pendency of the instant appeal.



                                             IV.


                                      CONCLUSION


              For the foregoing reasons, in Docket Number 17-0168, the January 20, 2017,

order of the Circuit Court of Wyoming County is hereby affirmed. Additionally, in Docket

Number 17-0169, the January 20, 2017, order of the Circuit Court of Wyoming County is

hereby reversed, and this case is remanded for further proceedings consistent with this

opinion.



                                                        Docket Number 17-0168 - Affirmed.

                                       Docket Number 17-0169 - Reversed and Remanded.




                                              29